Name: Commission Regulation (EEC) No 244/93 of 4 February 1993 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for processing within the Community and repealing Regulation (EEC) No 3783/92
 Type: Regulation
 Subject Matter: animal product;  marketing;  food technology;  competition
 Date Published: nan

 No L 28/22 Official Journal of the European Communities 5. 2. 93 COMMISSION REGULATION (EEC) No 244/93 of 4 February 1993 on die sale by die procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for processing within the Community and repealing Regulation (EEC) No 3783/92 approximately 157 tonnes of bone-in beef held by the Danish intervention agency and stored in the Nether ­ lands, approximately 1 000 tonnes of bone-in beef held by the Spanish intervention agency, approximately 1 000 tonnes of bone-in beef held by the Italian intervention agency, approximately 500 tonnes of bone-in beef held by the Irish intervention agency, approximately 2 000 tonnes of bone-in beef held by the French intervention agency, approximately 1 500 tonnes of bone-in beef held by the German intervention agency, approximately 7 000 tonnes of boned beef held by the United Kingdom intervention agency and bought in before 1 August 1992, approximately 2 000 tonnes of boned beef held by the Irish intervention agency and bought in before 1 August 1992, approximately 1 000 tonnes of boned beef held by the Danish intervention agency and bought in before 1 November 1992, approximately 3 400 tonnes of boned beef held by the Italian intervention agency and bought in before 1 October 1992, approximately 1 000 tonnes of boned beef held by the French intervention agency and bought in before 1 November 1992. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 125/93 (2), and in particular Article 7 (3) thereof, Whereas Commission Regulation (EEC) No 2539/84 of 5 September 1984 laying down detailed rules for certain sales of frozen beef held by the intervention agencies (3), as amended by Regulation (EEC) No 1809/87 (4), has provided for the possibility of applying a two-stage proce ­ dure when selling beef from intervention stocks ; Whereas certain intervention agencies hold stocks of intervention meat ; whereas an extension of the period of storage should be avoided on account of the ensuing high costs ; whereas, in the present market situation, there are outlets for such meat for processing in the Community ; Whereas such sales should be made in accordance with Commission Regulations (EEC) No 2539/84, (EEC) No 3002/92 0, as last amended by Regulation (EEC) No 75/93 (*) and (EEC) No 2182/77 Q, as last amended by Regulation (EEC) No 3807/92 (8), subject to certain special exceptions on account of the particular use to which the products in question are to be put ; Whereas Commission Regulation (EEC) No 3783/92 (9) should be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, 2. The intervention agencies referred to in paragraph 1 shall sell first the meat which has been stored the longest. HAS ADOPTED THIS REGULATION : 3. The sales shall be conducted in accordance with the provisions of Regulations (EEC) No 2539/84, (EEC) No 3002/92, (EEC) No 2182/77 and this Regulation. Article 1 1 . The following approximate quantities of beef shall be put up for sale for processing within the Community : 4. The qualities and the minimum prices referred to in Article 3 ( 1 ) of Regulation (EEC) No 2539/84 are given in Annex I hereto. 5. Only those tenders shall be taken into consideration which reach the intervention agencies concerned no later than 12 noon on 11 February 1993 . 6. Particulars relating to the quantities and the places where the products are stored shall be available to inte ­ rested parties at the addresses given in Annex II. 0 OJ No L 148, 28 . 6. 1968, p. 24. 0 OJ No L 18, 27. 1 . 1993, p. 1 . 0 OJ No L 238, 6. 9. 1984, p. 13. (4) OJ No L 170, 30. 6. 1987, p. 23. 0 OJ No L 301 , 17. 10. 1992, p. 17. 0 OJ No L 11 , 19. 1 . 1993, p. 5. f) OJ No L 251 , 1 . 10. 1977, p. 60. ( «) OJ No L 384, 30. 12. 1992, p. 33. P) OJ No L 383, 29. 12. 1992, p. 79. 5. 2. 93 Official Journal of the European Communities No L 28/23 accounting system which permits the destination and use of the products to be ascertained with a view particularly to checking to ensure that the quantities of products purchased and manufactured tally. Article 3 1 . The security provided for in Article 5 ( 1 ) of Regula ­ tion (EEC) No 2539/84 shall be ECU 10 per 100 kilo ­ grams. 2. The security provided for in Article 5 (3) (a) of Regu ­ lation (EEC) No 2539/84 shall be :  ECU 100 per 100 kilograms for bone-in forequarters, Article 2 1 . Notwithstanding Article 3 (1 ) and (2) of Regulation (EEC) No 2182/77, the tender or application to purchase : (a) shall be valid only if presented by a natural or legal person who, for at least 12 months, has been engaged in the processing of products containing beef and who is entered in a public register of a Member State ; (b) must be accompanied by :  a written undertaking by the applicant to process the meat purchased into products specified in Article 1 ( 1 ) of Regulation (EEC) No 2182/77 within the period referred to in Article 5 (1 ) of the abovementioned Regulation,  a precise indication of the establishment or estab ­ lishments where the meat which has been purchased will be processed. 2. The applicants referred to in paragraph 1 may instruct an agent to take delivery, on their behalf, of the products which they purchase. In this case the agent shall submit the tenders or applications to purchase of the purchasers whom he represents. 3. The purchasers and agents referred to in the fore ­ going paragraphs shall maintain and keep up to date an  ECU 140 per 100 kilograms for boned meat. Article 4 Regulation (EEC) No 3783/92 is hereby repealed. Article $ This Regulation shall enter into force on 11 February 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 February 1993 . For the Commission Rene STEICHEN Member of the Commission No L 28/24 Official Journal of the European Communities 5. 2. 93 ANEXO I  BILAG I ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  I ANNEXI ANNEXE I ALLEGATO I  BIJLAGE I ANEXO I Estado miembro Productos Cantidades (toneladas) Precio mÃ ­nimo expresado en ecus por tonelada (') Medlemsstat Produkter MÃ ¦ngde (tons) Mindstepriser i ECU/ton (') Mitgliedstaat Erzeugnisse Mengen (Tonnen) Mindestpreise, ausgedrÃ ¼ckt in ECU/Tonne (') Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¼Ã ­Ã »Ã ¿Ã  Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± Ã Ã ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã Ã ½Ã ¿Ã ¹) Ã Ã »Ã ¬Ã Ã ¹Ã Ã Ã µÃ Ã Ã ¹Ã ¼Ã ­Ã  ÃÃ Ã »Ã ®Ã Ã µÃ Ã  Ã µÃ ºÃ Ã Ã ±Ã ¶Ã Ã ¼Ã µÃ ½Ã µÃ  Ã Ã µ EcuÃ ±Ã ½Ã ¬ Ã Ã Ã ½Ã ¿ (') Member Stete Products Quantities (tonnes) Minimum prices expressed in ecus per tonne (') Ã tat membre Produits QuantitÃ ©s (tonnes) Prix minimaux exprimÃ ©s en Ã ©cus par tonne (') Stato membro Prodotti QuantitÃ (tonnellate) Prezzi minimi espressi in ecu per tonnellata (') Lid-Staat Produkten Hoeveelheid (ton) Minimumprijzen uitgedrukt in ecu per ton (') Estado-membro Produtos Quantidade (toneladas) PreÃ §o mÃ ­nimo expresso em ecus por tonelada (') a) Carne sin deshuesar  Ikke-udbenet kÃ ¸d  Fleisch mit Knochen  Ã Ã Ã ­Ã ±Ã  Ã ¼Ã · Ã ±ÃÃ ¿Ã Ã Ã µÃ Ã ¼Ã ­Ã ½Ã ¿  Unboned beef  Viande avec os  Carni con osso  Vlees met been  Carne com osso Ireland  Forequarters : Category C, classes U, R and O 500 1 100 Italia  Quarti anteriori provenienti dat : Categoria A, classi U, R e O 1 000 1 100 France  Quartiers avant : CatÃ ©gorie A/C, classe U, R et O 2 000 1 100 Danmark  Forfjerdinger af: Kategori A/C, klasse R og O 157 1 050 EspaÃ ±a  Cuartos delanteros, provenientes de : CategorÃ ­a A, clases U, R y O 1 000 1 100 Deutschland  Vorderviertel, stammend von : Kategorien A/C, Klassen U, R und O 1 500 1 100 b) Carne deshuesada  Udbenet kÃ ¸d  Fleisch ohne Knochen senza osso  Vlees zonder been  Carne desossada Ã ÃÃ ¿Ã Ã Ã µÃ Ã ¼Ã ­Ã ½Ã ¿ Ã ºÃ Ã ­Ã ±Ã   Boned beef r  Viande desossee  Carni Ireland  Category C : Shins and shanks 200 1 600 Plates and flanks 1 000 1 100 Forequarters 300 1 700 Insides 100 2 800 Outsides 100 2 800 Knuckles 100 2 400 Rumps 100 2 250 Briskets 100 1 550 United Kingdom  Category C : Rumps 500 2 200 Thick flanks 300 2 250 Topsides 800 3 100 Silversides 800 3 000 Briskets 600 1 500 Pony parts 400 1 400 Pony 1 200 2 000 Foreribs 200 1 700 Forequarter flanks 600 1 100 Thin flanks 1 000 1 200 Shins and shanks 300 1 550 Clod and sticking 300 1 950 5. 2. 93 Official Journal of the European Communities No L 28/25 Estado miembro Productos Cantidades (toneladas) Precio mÃ ­nimo expresado en ecus por tonelada (') Medlemsstat Produkter MÃ ¦ngde (tons) Mindstepriser i ECU/ton (') Mitgliedstaat Erzeugnisse Mengen (Tonnen) Mindestpreise, ausgedrÃ ¼ckt in ECU/Tonne (') Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¼Ã ­Ã »Ã ¿Ã  Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± Ã Ã ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã Ã ½Ã ¿Ã ¹) Ã Ã »Ã ¬Ã Ã ¹Ã Ã Ã µÃ Ã Ã ¹Ã ¼Ã ­Ã  ÃÃ Ã »Ã ®Ã Ã µÃ Ã  Ã µÃ ºÃ Ã Ã ±Ã ¶Ã Ã ¼Ã µÃ ½Ã µÃ  Ã Ã µ Ecu Ã ±Ã ½Ã ¬ Ã Ã Ã ½Ã ¿ (') Member State Products Quantities (tonnes) Minimum prices expressed in ecus per tonne (l) Ã tat membre Produits QuantitÃ ©s (tonnes) Prix minimaux exprimÃ ©s en Ã ©cus par tonne (') Stato membro Prodotti QuantitÃ (tonnellate) Prezzi minimi espressi in ecu per tonnellata (') Lid-Staat Produkten Hoeveelheid (ton) Minimumprijzen uitgedrukt in ecu per ton (') Estado-membro Produtos Quantidade (toneladas) PreÃ §o mÃ ­nimo expresso em ecus por tonelada (') Italia  Categoria A : Scamone 600 2 250 Fesa interna 700 2 900 Noce 600 2 400 Girello 300 2 900 Collo sottospalla 300 1 750 Sottospalla 300 1 750 Collo 300 1 750 Geretto/Pesce 300 1 400 Danmark  Kategori A / C : Bryst og slag 500 1 400 Ãvrigt kÃ ¸d af forfjerding 500 1 950 France  CatÃ ©gorie A /C : Caisse A 500 1 550 Caisse B 500 1 250 (') Estos precios se entenderÃ ¡n con arreglo a lo dispuesto en el apartado 1 del artÃ ­culo 17 del Reglamento (CEE) n ° 2173/79. (') Disse priser gÃ ¦lder i overensstemmelse med bestemmelserne i artikel 17, stk. 1 , i forordning (EÃF) nr. 2173/79 . f) Diese Preise gelten gemÃ ¤Ã  Artikel 17 Absatz 1 der Verordnung (EWG) Nr. 2173/79. (') Ã Ã ¹ Ã Ã ¹Ã ¼Ã ­Ã  Ã ±Ã Ã Ã ­Ã  Ã µÃ Ã ±Ã Ã ¼Ã Ã ¶Ã ¿Ã ½Ã Ã ±Ã ¹ Ã Ã Ã ¼Ã Ã Ã ½Ã ¬ Ã ¼Ã µ Ã Ã ¹Ã  Ã ´Ã ¹Ã ±Ã Ã ¬Ã ¾Ã µÃ ¹Ã  Ã Ã ¿Ã Ã ¬Ã Ã ¸Ã Ã ¿Ã 17 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  1 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2173/79. C) These prices shall apply in accordance with the provisions of Article 17 (1 ) of Regulation (EEC) No 2173/79. (') Ces prix s entendent conformÃ ©ment aux dispositions de l'article 17 paragraphe 1 du rÃ ¨glement (CEE) n ° 2173/79. (') Il prezzo si intende in conformitÃ del disposto dell'articolo 17, paragrafo 1 del regolamento (CEE) n. 2173/79. (') Deze prijzen gelden overeenkomstig de bepalingen van artikel 17, lid 1 , van Verordening (EEG) nr. 2173/79. (') Estes preÃ §os aplicam-sÃ § conforme o disposto no n? 1 do artigo 17? do Regulamento (CEE) n? 2173/79. No L 28/26 Official Journal of the European Communities 5. 2. 93 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Direcciones de los organismos de intervenciÃ ³n  Interventionsorganernes adresser  Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Addresses of the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus  EndereÃ §os dos organismos de intervencao IRELAND : Department of Agriculture and Food Agriculture House Kildare Street Dublin 2 Tel . (01 ) 78 90 11 , ext. 2278 and 3806 Telex 93292 and 93607, telefax (01)616263, (01)785214 and (01 ) 6620198 DANMARK : EF-Direktoratet Frederiksborggade 18 DK- 1 360 KÃ ¸benhavn K Tlf. (33)92 70 00, telex 15137 EFDIR DK, telefax (33)92 69 48 ITALIA : Azienda di Stato per gli interventi nel mercato agricolo (AIMA) Via Palestro 81 I-00185 Roma Tel . 49 49 91 Telex 61 30 03 UNITED KINGDOM : Intervention Board for Agricultural Produce Fountain House 2 Queens Walk Reading RG1 7QW Berkshire Tel . (0734) 58 36 26 Telex 848 302, telefax : (0734) 56 67 50 FRANCE : OFIVAL Tour Montparnasse 33, avenue du Maine ¥-75755 Paris Cedex 15 TÃ ©l . 45 38 84 00, tÃ ©lex 205476 ESPAÃ A : Servicio Nacional de Productos Agrarios (SENPA) c/Beneficencia 8 E-28004 Madrid Tel . 347 63 10 / 347 65 00 TÃ ©lex 23427 SENPA E Telefax 521 98 32 / 522 43 87 DEUTSCHLAND : Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM) GeschÃ ¤ftsbereich 3 (Fleisch und Fleischerzeugnisse) Postfach 180 107  Adickesallee 40 D-6000 Frankfurt am Main 18 Tel . (069) 1 56 47 72/3 Telex : 04 1 1 156, Telefax : 069 15 64 791